Citation Nr: 1119791	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of left parietal meningioma, status post craniotomy.  


REPRESENTATION

Appellant represented by:	DAV


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida.  

In June 2010, a travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran clarified that the only matter he was pursuing on appeal related to the service connection claim for residuals of left parietal meningioma, status post craniotomy.  At the hearing, additional evidence was submitted for the record which was accompanied by a waiver.  


FINDINGS OF FACT

The Veteran's residuals of left parietal meningioma have been medically linked to exposure to carbon tetrachloride during service.


CONCLUSION OF LAW

Service connection for residuals of left parietal meningioma, status post craniotomy, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

VCAA notice letters were sent to the Veteran in conjunction with his service connection claim for residuals of left parietal meningioma in September and October 2006.  The Board need not, however, discuss in further detail the sufficiency of the letters or VA's development of the claim in light of the fact that the Board is granting the service connection claim on appeal.  Any potential error on the part of VA in complying with the provisions of the VCAA is harmless and rendered moot by the Board's grant of the benefits sought on appeal.

Factual Background

In August 2006, the Veteran filed an original service connection claim for a brain tumor claimed as resulting from exposure to carbon tetrachloride, sustained in conjunction with the Veteran's MOS as an equipment repairman.  The Veteran explained that carbon tetrachloride was a known carcinogen, and was used as cleaning agent for typewriters and other equipment which he repaired, and stated that his skin was often directly exposed to this chemical without the use of gloves or other protection.  

The STRs include an enlistment examination report of July 1966.  Complaints of headaches are documented in the STRs, and an occupational health questionnaire indicates that the Veteran worked with both paint and Trichoethelene on a daily basis.  The October 1968 separation examination report was negative for any indication of brain cancer.   

Private medical records reflect that the Veteran was hospitalized in January 1985, at which time a left parietal craniotomy was performed for treatment of a meningioma of the left parietal region.  The history indicated that the Veteran presented with focal motor seizures involving the right side of the body as well as mild speech dysfunction.  A CT scan of the brain showed a large intracranial lesion consistent with a convex meningioma of the left parietal region, confirmed on cerebral angiography.  The operation went well without difficulty.  Within the first couple of days, the Veteran complained of headache and mild right sided weakness.  A post-operative CT scan revealed an intra-cerebral hematoma in the tumor bed, not causing significant mass effect.  The Veteran was treated with steroids and Mannatol and watched in the hospital for 3 weeks following the surgery.  Right-sided weakness improved to the point where the Veteran had no significant dysfunction. 

Dr. J.E.M. provided a medical statement in June 1985, when the Veteran was seen for neurosurgical follow-up status post craniotomy for meningioma.  The statement indicated that the Veteran's problems began with headaches in 1984, with additional symptoms of difficulty using and controlling the upper extremities, partial loss of vision in the right eye and right-sided focal motor seizures and Todd's paralysis.  The Veteran reported that since surgery, he had a good return of function to the right extremities with minor headaches.  An April 1985 electroencephalogram (EEG) was within normal limits.  A medical record statement in December 2005, indicated that a recent CT scan had revealed no evidence of tumor recurrence or any other abnormalities.  The doctor noted that earlier in December 1985 the Veteran had symptoms of headaches which resolved upon eating.  It was also noted that a post-surgical eye examination was normal.  On examination of December 1985, neurological examination was normal and the craniotomy site was well-healed and non-tender.  Impressions of status-post left parietal craniotomy for total resection of meningioma and occasional chronic headaches were made. 

When seen by Dr. J.E.M. in April 1989, the Veteran indicated that he had been doing well except for an episode of dizziness that had recently occurred.  A CT scan of the brain revealed no significant changes.  Impressions of status-post left parietal tumor; an episode of dizziness and disorientation of uncertain etiology; and rule-out partial seizures, were made.  

Upon VA examination conducted in June 1992, a history of headaches in 1984 accompanied by right-sided weakness, was noted.  Status post resection of a benign brain tumor, likely meningioma, stable, was diagnosed.  

A VA medical record dated in July 2006 revealed that the Veteran's medical history included a seizure disorder, with memory problems related to surgery for meningioma; and recurrent transitional cell bladder cancer.  A VA physician commented that the Veteran reported exposure to "tetrachloride" in service, which might explain the recurrent nature of his bladder cancer, as it is a known carcinogen and she recalled concentrates in his urine.  It was noted that the Veteran recalled handling the chemical without gloves on many occasions.

Service connection for bladder cancer was established in a March 2007 rating decision, which was linked to carbon tetrachloride exposure in service.  

The file contains a material data safety sheet and several fact sheets pertaining to the chemical carbon tetrachloride, identifying this agent as a colorless liquid, with a distinct odor, which was capable of causing health hazards including central nervous system depression and was a suspected cancer hazard in animals.  It was noted that potential side effects of short-term exposure included headaches, dizziness, and effects on the brain.  Potential long-term side effects included visual disturbances, kidney and/or liver damage, and cancer.  Also on file are medical facts sheets relating to benign brain tumors, indicating that the cause of this condition is not known but that it had been suggested that exposure to chemicals may be a risk factor.  

A March 2008 record indicates that the Veteran's medical history included short-term memory loss since brain angioma, perhaps worsening subtly.  

A VA examination of the brain was conducted in May 2009 and the medical records were reviewed.  The Veteran reported having headaches in service, followed by a diagnosis of a brain tumor in the mid-1980's.  He indicated that he currently suffered from daily headaches as well as seizure symptoms.  Diagnoses of chronic variable headaches and status post meningioma removal (1985) with angioma residuals were diagnosed.  The examiner opined that it was less likely than not that meningioma was a result of the Veteran's exposure to carbon tetrachloride in service.  It was noted that medical literature explained that meningiomas arose from arachnoid cells and that their cause was not known, but occasionally they arose at sites of trauma or irradiation or in some hereditary cases such as neurofibromatosis.  It was further explained that the tumor grew from arachnoid cells when there has been loss of tumor suppressor genes and activation of protooncogenes.  The examiner added that it was not known why these changes occurred and stated that there were no conclusive studies showing a cause and effect relationship between brain meningiomas and exposure to carbon tetrachloride.  

Also on file is a VA medical statement dated in May 2009, assessing the findings associated with a recent CT scan, which included a 1/4 inch spot, thought to be an old scar.  The physician explained that given the Veteran's history of exposure to carbon tetrachloride, he might want to have a follow-up CT scan in 6 months to ensure there was no growth.  

The Veteran provided testimony at a travel board hearing held in July 2010.  He indicated that he had a brain tumor which he was told by his physician had been slow-growing, for possibly as much as 17 to 20 years.  The Veteran also referenced information and statistics obtained from the computer indicating that carbon tetrachloride exposure could cause brain cancer.  His representative also noted that VA had already recognized a connection between carbon tetrachloride exposure and bladder cancer, for which service connection was granted.  

In January 2011, the Board referred the case for a VA expert medical opinion.  Essentially, it was requested that two primary inquiries be addressed: (1) whether the Veteran's brain tumor was also manifested by or productive of brain cancer, as has been described by the Veteran; as well as identifying the currently manifested residuals (symptoms and conditions) which may be reasonably associated with the brain tumor; and (2) whether it was at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's residuals of left parietal meningioma, status post craniotomy were caused by the Veteran's military service, to include in-service exposure to Tricoethelene/carbon tetrachloride.  

In February 2011 a physician specializing in hematology and oncology, who also had experience with cases of cancer related chemical exposure, provided the requested opinions.  The physician noted that literature had been reviewed which did not prove cause and effect of exposure to carbon tetrachloride and meningioma, but observed there were many articles which suggested that there might be a link, as well as some articles indicating that there may be no link at all.  The physician specifically cited a finding reported in the AMERICAN JOURNAL OF INDUSTRIAL MEDICINE 45:395-407 (2004), to the effect that an elevated risk for meningioma had been observed for individuals which included those working in military occupations.  The physician concluded that studies and research revealed that reasonable doubt existed that meningioma could have a higher incidence in military personnel and opined that there was a "reasonable medical probability" that the Veteran's meningioma may be a service-related condition.  

In regard to whether the claimed symptoms of headaches, seizures, dizziness, and memory impairment may be related to the meningioma, the physician stated that such matter "is a little beyond my knowledge and expertise."  Rather, it was suggested that a neurologist or neurosurgeon have more expertise to address this question, and that obtaining an opinion therefrom would be a reasonable course of action.  Nonetheless, the physician commented that a patient who had a large meningioma removed from the left parietal area could suffer from seizures, headaches, and potentially memory problems, and opined that there was a more than 50 percent chance that the Veteran's symptoms were related to prior meningioma and surgery.  The physician also mentioned that meningiomas were usually slow growing, and noted that since the Veteran's had been quite large, it may have been present for some years prior to actually being diagnosed.

Analysis

The Veteran seeks service connection claim for residuals of left parietal meningioma, primarily claimed as resulting from exposure to carbon tetrachloride, sustained in conjunction with his MOS as an equipment repairman in service.  

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including malignant tumors, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Unquestionably, the condition claimed in the case, meningioma, has been diagnosed and treated and it appears that symptoms of this condition, manifested by headaches, arose as early as 1984.  Accordingly, evidence of the currently claimed disability is shown.

The remaining question is whether or not currently claimed residuals of left parietal meningioma, status post craniotomy, are etiologically related to service.  The Veteran does not maintain, nor does the clinical evidence reflect that meningioma arose or was diagnosed in service or during the first post-service year.  Central to his claim is the contention that his claimed condition is related to carbon tetrachloride exposure sustained in service.  

In this regard, the Board recognizes the likelihood that the Veteran did in fact sustain exposure to carbon tetrachloride during his time in the service.  In this regard, his MOS as a an equipment repairman would strongly indicate that he sustained exposure to solvents and chemicals including carbon tetrachloride in service, in conjunction with his primary military duties.  Significantly, the RO granted service connection for the Veteran's bladder cancer, which a recognized link to exposure to carbon tetrachloride, in a March 2007 decision.  Thus, the VA has established and accepted as fact the Veteran's exposure to carbon tetrachloride during service, for adjudicative purposes.

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The medical evidence of record includes two VA medical opinions, one against the Veteran's claim and one supporting the claim.  The first opinion was rendered following a VA compensation examination in May 2009.  The VA examiner opined that it was less likely than not that meningioma was a result of the Veteran's exposure to carbon tetrachloride in service.  It was noted that medical literature explained that meningiomas arose from arachnoid cells and that their cause was not known, but occasionally they arose at sites of trauma or irradiation or in some hereditary cases such as neurofibromatosis  The examiner added that it was not known why these changes occurred and stated that there were no conclusive studies showing a cause and effect relationship between brain meningiomas and exposure to carbon tetrachloride.

Subsequently, an expert VA medical opinion was sought to clarify issues as summarized above.  In an opinion provided in 2011, a VA physician noted that literature had been reviewed which did not prove cause and effect of exposure to carbon tetrachloride and meningioma, but there were many articles which suggested that there might be a link, as well as some articles indicating that there may be no link at all.  The physician specifically cited a finding reported in the AMERICAN JOURNAL OF INDUSTRIAL MEDICINE 45:395-407 (2004), to the effect that an elevated risk for meningioma had been observed for individuals which included those working in military occupations.  The physician concluded that studies and research revealed that reasonable doubt existed that meningioma could have a higher incidence in military personnel and opined that there was a "reasonable medical probability" that the Veteran's meningioma may be a service-related condition.

It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "[i]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence." " Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board chooses to accord greater probative weight to the opinion provided in 2011.  The physician who provided that opinion is a specialist in oncology with experience with cases of cancer related chemical exposure; as such, it appears that this physician had greater expertise to address the complex matters raised in this case.  In addition, in the 2011 opinion, specific literature which supported the claim was identified by source and cited for content; however, the physician specifically provided a balanced opinion to the extent that it was also mentioned that studies and articles had been reviewed which revealed no link between meningioma and carbon tetrachloride exposure.  In contrast, while the 2009 VA examination mentioned having reviewed medical literature/articles/studies, the examiner did not specifically identify any such evidence.  Moreover, to the extent that it was observed in the 2009 opinion that no conclusive studies showed a cause and effect relationship between brain meningiomas and exposure to carbon tetrachloride; this was used to support a negative opinion, instead of being interpreted more literally (as to allow for the possibility of such relationship) and less conclusively.  

On balance, the evidence favors the Veteran's claim.  At worst, one could view the medical evidence as being in equipoise.  In such cases, the Board's responsibility is clear, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107.  The benefit sought must be granted, and service connection for residuals of left parietal meningioma is warranted.  

In granting the claim, the Board will leave it to the discretion of the Agency of Original Jurisdiction to identify those residuals, if any, associated with service-connected left parietal meningioma, status post craniotomy, for rating purposes.  Should the RO find it necessary to obtain an additional medical opinion in this regard, it may do so.  By way of observation only, the Board notes that evidence reflects that such residuals may include: headaches, dizziness, seizures, and memory impairment.


ORDER

Entitlement to service connection for a left parietal meningioma, status post craniotomy, is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


